DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species IV (Figures 13A-13C) in the reply filed on November 4, 2021, is acknowledged.
Applicant identified claims 16, 18, 21, 23, 24, 27-30, 36, and 37 as encompassing elected Species IV (Figures 13A-13C). However, Examiner notes that claim 34 having a battery-powered air pump also encompasses elected Species IV (Figures 13A-13C). Thus, Examiner is also examining claim 34.
Claims 22, 25, 26, 31-33, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species of creating turbulence, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2021.
Currently, claims 16, 18, 21, 23, 24, 27-30, 34, 36, and 37 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/070,815, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 29, lines 1-2: wherein the step of creating turbulence includes introducing energy into the established column “from an aeration device”
Claim 30, lines 1-4: wherein the step of introducing energy “from the aeration device comprises introducing energy from a fluid agitation unit consisting of one of a hand pump, a powered air pump, a pressurized C02 cartridge, and a pressurized gas generated from a chemical reaction of effervescent tablets, granules and/or powder added to the liquid”
Claim 34, lines 1-2: wherein the step of creating turbulence comprises introducing energy into the established column “via a battery-powered air pump”
Claim 36, lines 1-3: wherein the step of creating turbulence comprises introducing energy into the established column “via an air pump actuated a battery-powered motor”

Information Disclosure Statement
The listing of references in the specification (paragraph [07]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement filed April 5, 2019, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Citation #21 to US 5999878 has been provided with the incorrect issue date of 1999-05-04 and the incorrect name of patentee of Glassman. The correct issue date of US 5999878 is 1999-12-07 and the correct name of patentee of US 5999878 is Hanson et al. Thus it is unclear whether Applicant is intending to cite US 5999878 or another document having an issue date of 1999-05-04 and name of patentee of Glassman.
	It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The abstract of the disclosure is objected to because:
In line 1, “method” should be changed to “a method”
In lines 2-3, “the nasal and sinus mucosa” should be changed to “a nasal and sinus mucosa”
In line 3, “liquid” should be changed to “the liquid”
In line 3, “the user’s nasal cavity” should be changed to “a nasal cavity of the user”
In line 4, “the user’s head” should be changed to “a head of the user”
In line 5, “the angular orientation” should be changed to “an angular orientation”
In line 6, it is unclear which prior component is being referred to by the term “it”
In line 7, “the user’s nostrils” should be changed to “nostrils of the user”
Line 7 recites “one or more head structures”. Previously line 6 recites “target head structures”. It is unclear whether the two terms refer to the same components or to different components
In line 8, “flow rate” should be changed to “a flow rate”
In line 9, “liquid” should be changed to “the liquid”
In line 9, “the nasal and sinus cavities” should be changed “the nasal cavity and a sinus cavity”
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
In paragraph [01], line 2, “Method and Apparatus for Bathing Nose and Sinuses” should be changed to “Methods and Systems for Bathing Nose and Sinus Passages”.
	In paragraph [01], line 4, “Nose” should be changed to “the Nose”.
	In paragraph [01], line 6, “Nose and Sinuses” should be changed to “the Nose and Sinuses 2”.
Appropriate correction is required.

Claim Objections
Claims 16, 30, 36, and 37 are objected to because of the following informalities:  
	In regards to claim 16, line 2, “the steps” should be changed to “steps”.
	In regards to claim 16, line 3, “the user’s head” should be changed to “a head of the user”.
	In regards to claim 16, line 10, “the user’s nostril” should be changed to “a nostril of the user”.
	In regards to claim 16, line 13, “liquid” should be changed to “the liquid”.
	In regards to claim 16, line 14, “liquid” should be changed to “the liquid”.
	In regards to claim 30, line 3, “CO2” should be changed to “CO2”.
	In regards to claim 36, line 2, “actuated a” should be changed to “actuated by a”.
	In regards to claim 37, line 4, “particles” should be changed to “the particles”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29, 30, 34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 29, lines 1-2 recite: wherein the step of creating turbulence includes introducing energy into the established column “from an aeration device”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/070,815. Claim 30 is rejected by virtue of being dependent upon claim 29.
	In regards to claim 30, lines 1-4 recite: wherein the step of introducing energy “from the aeration device comprises introducing energy from a fluid agitation unit consisting of one of a hand pump, a powered air pump, a pressurized C02 cartridge, and a pressurized gas generated from a chemical reaction of effervescent tablets, granules and/or powder added to the liquid”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/070,815.

	In regards to claim 36, lines 1-3 recite: wherein the step of creating turbulence comprises introducing energy into the established column “via an air pump actuated a battery-powered motor”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/070,815.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 18, 21, 23, 24, 27-30, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossan (US 3,847,145), and further in view of Carpenter (US 2011/0087174).
	In regards to claim 16, Grossan teaches a method for providing prolonged exposure of a liquid to one or more head structures in a user's nasal and sinus cavities (Abstract) comprising the steps of: 
positioning the user's head such that the user is facing in a direction substantially downward (column 2, lines 33-36)(Figures 1-2)
delivering the liquid through the user's nostril to the user's nasal and sinus cavities (column 3, lines 28-42)
establishing a column of the liquid in the user's nasal cavity in opposition to gravity (column 3, lines 28-42)(Figures 1-2)
While Grossan teaches that after the column of liquid is established, pulsations of the liquid enhance removal of debris from walls of the nasal cavity (column 3, lines 54-58), Grossan is silent about whether the pulsations of the liquid are specifically turbulent (i.e. creating turbulence in the established column of liquid in the user's nasal cavity). Carpenter teaches a method for providing prolonged exposure of a liquid to one or more head structures in a user's nasal and sinus cavities (paragraph [0048]), comprising after a column of liquid is established, creating turbulence in the established column of liquid in the user's nasal cavity to enhance removal of debris from walls of the nasal cavity, wherein pulsations of the liquid are specifically turbulent (paragraph [0025]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pulsations of the liquid, of the method of Grossan, to be specifically turbulent, thus creating turbulence in the established column of liquid in the user's nasal cavity, as taught by Carpenter, as such will provide superior cleaning action at a cost comparable to and competitive with the lowest cost current technology rinsing devices and better dilution and suspension of contaminants (paragraph [0025]).
	In regards to claim 18, in the modified method of Grossan and Carpenter, Grossan is silent about the step of creating turbulence. Carpenter teaches wherein the step of creating turbulence includes introducing energy into the established column (Abstract: to introduce a plurality of air pockets from the air volume into the liquid flow and thus generate a pulsatile fluid flow in the conduit). It would have been obvious to a person having ordinary skill in the art at the 
	In regards to claim 21, in the modified method of Grossan and Carpenter, Grossan teaches wherein: the step of delivering the liquid is via a nozzle (fitting 50) inserted into the user's nostril (Figures 1-2); however, Grossan is silent about the step of creating turbulence. Carpenter teaches wherein: the step of creating turbulence comprises delivering air under pressure to the user's nostril via a nozzle (cap 2) (Abstract)(paragraph [0031]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the step of creating turbulence, of the modified method of Grossan and Carpenter, to comprise delivering air under pressure to the user's nostril via the nozzle, as taught by Carpenter, as such will generate a pulsatile fluid flow (Abstract) which will provide superior cleaning action at a cost comparable to and competitive with the lowest cost current technology rinsing devices and better dilution and suspension of contaminants (paragraph [0025]).
	In regards to claim 23, in the modified method of Grossan and Carpenter, Grossan teaches wherein the step of delivering the liquid further includes: storing the liquid in a handheld device (source 18 to hose 20 to applicator 30) having a nozzle (fitting 50) (column 2, lines 37-40)(Figures 1-3); and pressurizing the liquid to deliver the liquid to the user's nostril (column 3, lines 28-48).
	In regards to claim 24, in the modified method of Grossan and Carpenter, Grossan is silent about the step of creating turbulence. Carpenter teaches wherein the step of creating 
	In regards to claim 27, in the modified method of Grossan and Carpenter, Grossan teaches wherein the step of establishing the column of the liquid includes maintaining a pressure in the delivered liquid sufficient to support the column (column 3, lines 28-48).  
	In regards to claim 28, in the modified method of Grossan and Carpenter, Grossan teaches wherein the step of establishing the column of the liquid includes maintaining the pressure while the column is supported in the user's nasal cavity (column 3, lines 28-48).
	In regards to claim 29, in the modified method of Grossan and Carpenter, Grossan is silent about the step of creating turbulence. Carpenter teaches wherein the step of creating turbulence includes introducing energy into the established column (Abstract: to introduce a plurality of air pockets from the air volume into the liquid flow and thus generate a pulsatile fluid flow in the conduit) from an aeration device (Figures 1-4, high flow volume nasal irrigation device having volume of air 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the step of creating turbulence, of the modified method of Grossan and Carpenter, to include introducing energy into the established 
	In regards to claim 30, in the modified method of Grossan and Carpenter, Grossan is silent about the step of introducing energy. Carpenter teaches wherein the step of introducing energy from the aeration device comprises introducing energy from a fluid agitation unit consisting of a hand pump (Abstract: to introduce a plurality of air pockets from the air volume into the liquid flow and thus generate a pulsatile fluid flow in the conduit)(paragraph [0025]: squeeze bottle or similar hand compressed devices). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the step of introducing energy from the aeration device, of the modified method of Grossan and Carpenter, to comprise introducing energy from a fluid agitation unit consisting of a hand pump, as taught by Carpenter, as such will generate a pulsatile fluid flow (Abstract) which will provide superior cleaning action at a cost comparable to and competitive with the lowest cost current technology rinsing devices and better dilution and suspension of contaminants (paragraph [0025]).
	In regards to claim 37, in the modified method of Grossan and Carpenter, Grossan is silent about whether particles of one or more sizes are mixed into the liquid, and wherein the step of delivering the liquid comprises delivering the liquid mixed 18PRELINIINARY A-ENDNMNTwith particles to the user's nasal and sinus cavities to assist in cleaning the one or more head structures. Carpenter teaches wherein particles of one or more sizes (soluble mixture) are mixed into the liquid (water), and wherein a step of delivering the liquid comprises delivering the liquid mixed 18PRELINIINARY A-ENDNMNTwith particles to the user's nasal and sinus cavities to assist in cleaning the one or more head structures (paragraph .

Claims 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grossan and Carpenter, as applied to claim 16 above, and further in view of Baker et al (US 2009/0281485).
	In regards to claim 34, in the modified method of Grossan and Carpenter, Grossan is silent about the step of creating turbulence. Carpenter teaches wherein the step of creating turbulence comprises introducing energy into the established column (Abstract: to introduce a plurality of air pockets from the air volume into the liquid flow and thus generate a pulsatile fluid flow in the conduit) via an air pump (Figures 1-4, high flow volume nasal irrigation device having volume of air 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the step of creating turbulence, of the modified method of Grossan and Carpenter, to comprise introducing energy into the established column via an air pump, as taught by Carpenter, as such will generate a pulsatile fluid flow (Abstract) which will provide superior cleaning action at a cost comparable to and competitive with the lowest cost current technology rinsing devices and better dilution and suspension of 
	In regards to claim 36, in the modified method of Grossan and Carpenter, Grossan is silent about the step of creating turbulence. Carpenter teaches wherein the step of creating turbulence comprises introducing energy into the established column (Abstract: to introduce a plurality of air pockets from the air volume into the liquid flow and thus generate a pulsatile fluid flow in the conduit) via an air pump (Figures 1-4, high flow volume nasal irrigation device having volume of air 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the step of creating turbulence, of the modified method of Grossan and Carpenter, to comprise introducing energy into the established column via an air pump, as taught by Carpenter, as such will generate a pulsatile fluid flow (Abstract) which will provide superior cleaning action at a cost comparable to and competitive with the lowest cost current technology rinsing devices and better dilution and suspension of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783